Per Curiam.
The award in the case of an umpirage, is the act of the umpire, and here we have it. But it is said that it must purport to have been made by him either alone or conjointly with all the arbitrators; and that here but one of them joined. Does that make the award less the act of the umpire'! The joinder of the arbitrators is but surplusage at best; on which ground alone it is held not to vitiate, and it might, therefore, be supposed that the less there is of it the better. As to the allegation that the interference of the arbitrator who signed may have had an undue influence in the absence of the other, it is enough to say, that it is the joinder in signing and delivering the award, and not the joinder in consultation which was, at one time, deemed material; and even that is now disregarded. The award is, therefore, unexceptionable.
Judgment affirmed.